Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 08/16/22 is acknowledged. 
	

2. Claims 1-3,5,6, 8,9, 14-16, 23,24, 29-36  are pending. 


Claims  23 and 24 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.  

Claims 1-3,5,6,8,9,14-16, 29-36 read on the method to isolate and expand cancer-specific CD8+ T cells comprising administering to a mammal TLR7 agonist or TLR9 agonist that promote the release of extracellular vesicles from tumor cell   are under consideration in the instant application. 


The following new ground of rejection is necessitated by the amendment filed on 08/16/22


3. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4. Claims 1-3,5,6,8,9,14-16, 29-36 are rejected under 35 U.S.C. 112, because the specification does not reasonably provide enablement for the claimed method comprising administering to a mammal having a tumor an effective amount of a composition comprising TLR7 agonist or TLR9 agonist that promote the release of extracellular vesicles from tumor cell.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification does not adequately teach or provide no  data or evidences that administering to a mammal having a tumor a composition comprising TLR7 or a TLR9 agonist promote the release of extracellular vesicles from tumor cells. Therefore, it is not clear that the skilled artisan could predict the efficacy for the claimed method comprising administering to a mammal having a tumor an effective amount of a composition comprising TLR7 agonist or TLR9 agonist to promote the release of extracellular vesicles from tumor cell.   

Moreover, Applicant himself acknowledge that  direct administering of TLR7 or TLR9 agonist  can promote primary tumor growth and that the drugs applications are limited to topical use because of immunotoxicity induced by systemic administration. The instant specification further disclosed that  TLR7 therapy can be a double-edged sword depending on the type of tumor, the levels of receptor expression, and infiltration of suppressor cells in the tumor microenvironment ( see entire documents, paragraphs 0199, 0200, 0217). Thus in the absence of working examples or detailed guidance in the specification, the intended use of  administering to a mammal having a tumor an effective amount of a composition comprising TLR7 agonist or TLR9 agonist to promote the release of extracellular vesicles from tumor cell are fraught with uncertainties.

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method comprising administering to a mammal having a tumor an effective amount of a composition comprising TLR7 agonist or TLR9 agonist that promote the release of extracellular vesicles from tumor cell in a manner reasonably correlated with the scope of the claims.  

If the use disclosed is of such nature that the art is unaware of successful  release of extracellular vesicles from tumor cell after administering of an effective amount of a composition comprising TLR7 agonist or TLR9 agonist  a more complete statement of how to use must be supplied 


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

5. No claim is allowed.

6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181 .  
The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644